Citation Nr: 0416936	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1942 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 RO decision that denied 
entitlement to service connection for PTSD.  This appeal also 
arises from a March 2000 RO decision that denied the claim 
for a TDIU rating.  

The Board notes that in December 2002, the claims folder was 
transferred permanently to the RO in Columbia, South Carolina 
due to his change of address.  

Pursuant to a June 4, 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the document and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The service-connected disabilities are currently shown to 
be productive of a disability picture that more nearly 
approximates that of the veteran being precluded from 
performing substantial gainful.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual employability due to service-connected disability 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

With respect to the veteran's PTSD and TDIU claims, the RO 
issued a letter dated in January 2002 that informed the 
veteran of the medical and other evidence needed to 
substantiate his claims and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  .

In the October 2000 Statement of the Case and the August 2003 
Supplemental Statement of the Case (SSOC), the RO provided 
the veteran with the pertinent provisions regarding his claim 
for TDIU.  The veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In view of the favorable action hereinbelow with respect to 
the claim for a TDIU rating, further assistance is 
unnecessary to aid the veteran in substantiating his claim at 
this time.  


TDIU

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ § 3.340 and 4.16(a) (2003).  

If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  
 
In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2003).  
 
The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual employability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the evidence 
supports the veteran's assertions.  

In this case, the RO received the veteran's application for 
increased compensation based on unemployability (VA Form 21-
8940) in April 2003.  

Service connection is currently in effect for a right knee 
disability, now rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003-5257, a left knee 
disability, rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5257, residuals of status post partial penectomy, 
rated as 30 percent disabling under 38 C.F.R. § 4.115b, DC 
7520, and residuals of right femur fracture, rated as 20 
percent disabling under 38 C.F.R. § 4.71a, DC 5252.  

The combined rating for his service-connected disabilities is 
calculated as being 80 percent disabling.  In addition, his 
service-connected disabilities are shown to meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  
 
Moreover, the Board notes that the evidence of record shows 
that the veteran is currently unemployed.  

Significantly, in a July 2001 VA orthopedic treatment record, 
the veteran reported last working in 1974 following a 
fracture of his right hip and proximal femur.  

The veteran claimed doing some part time work as a security 
guard until 1980, but had not worked since that time.  The 
veteran reported being forced to retire due to his chronic 
and increasing bilateral knee and right hip pain.  

Additionally, the examiner offered a medical opinion that 
suggested the veteran was unemployable as a result of his 
service-connected disabilities, namely, his arthritis of the 
bilateral knees and residuals of fracture to the right femur 
secondary to the internal derangement of his right knee.  In 
this regard, the examiner noted that the veteran's knees 
constantly were very painful and that he had difficult going 
up stairs and walking one block.  

Thus, based on a review of the entire evidentiary record, the 
Board finds that the service-connected disabilities are shown 
to be productive of a level of incapacity that more nearly 
approximates that of an inability to obtain and maintain 
substantially gainful employment in this case.  

Accordingly, given the recorded medical findings, a total 
rating based on individual employability due to service-
connected disabilities is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002).  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The veteran has claimed service connection for PTSD based on 
his combat experiences during his period of active duty in 
World War II.  

The veteran's DD-214 reflects that the veteran received the 
American Theater Campaign Medal, the Victory Medal, and an 
EAMET Campaign Medal with 5 Bronze Service Stars.  

The Separation Qualification Record reflects the veteran's 
military occupation as a light truck driver for a 
quartermaster truck company that hauled ammunition, food, 
clothing, equipment, and personnel from the rear supply dumps 
to the front.  

There is VA medical evidence of a current diagnosis of PTSD.  

Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required.  38 C.F.R. § 3.304(f)(1).  

While there is some evidence of the veteran's inservice 
stressors referred to in medical records, the Board notes 
that evidentiary development has been incomplete due to 
unsuccessful attempts to obtain supporting information from 
the veteran about his stressors.  Thus, further development 
of this issue is required in order to fairly decide the 
veteran's claim.  

It appears that there are outstanding VA psychiatric 
treatment and/or counseling records.  The record contains a 
letter dated in May 2002 from the VA Veteran Center that 
reflects treatment for the veteran's PSTD since January 2001.  
Those records have not been associated with the veteran's 
claims folder.  The RO should request any VA psychiatric or 
counseling records for the veteran.  VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A (West 
2002).  

After that development is completed, the RO should then 
schedule the veteran for the appropriate VA examination in 
order to ascertain if there is a link between any current 
psychiatric disability and events in service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain any medical 
treatment records for the service-
connected PTSD from VA for the period 
from November 1999 to the present.  

3.  The RO should take appropriate steps 
to provide the veteran with a PTSD 
Questionnaire in order to obtain a 
detailed history of his claimed stressors 
in service.  The RO should specifically 
request that he provide the names and 
addresses, if known, of any witnesses of 
each stressor event, and also to provide 
any verifying facts and circumstances of 
his alleged combat experiences, 
specifically to include information as to 
the locations and service units involved, 
along with the names of any casualties, 
wounded personnel or witnesses to the 
described events.  The veteran should be 
informed of the necessity of his 
obtaining corroborative evidence of each 
claimed in-service PTSD stressor.  

4.  Then the RO should take appropriate 
steps to prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
service personnel records, unit records 
and histories, daily staff journals, 
operational reports for the 548th Engrs L 
Pon Co., to include service in the "Red 
Ball Express" and reports of German 
fighter plane attacks while enroute from 
in Normandy Beach, the Battle of the 
Bulge, Northern France, Ardennes, Rhine 
River, Central Europe, Austria, and 
Czechoslovakia from May 1944 to 
November1945.  The veteran's stressor 
statement should be included in this 
inquiry for the purpose of verification.  

5.  Then, the veteran should be afforded 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed acquired psychiatric disorder, to 
include PTSD.  All indicated testing 
should be performed in this regard.  The 
claims folder should be made available to 
the examiner in connection with his 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from an acquired psychiatric 
disability due to disease or injury in 
service.  If PTSD is diagnosed, then the 
examiner should identify any specific 
stressor that supports the diagnosis.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  If 
any benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the appellant and 
his representative, if any, and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



